DETAILED ACTION
Applicant's arguments filed on 6/10/2021 were received and fully considered. Claims 1, 6 were amended, Claims 2, 3 are cancelled. Claims 1, 4-6 are allowed. The claims amended in a manner that places the application in condition for allowance. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1, is recited here for reference and discussion only: A voice recognition device comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs processes of, calculating a first feature vector from voice data input; calculating acoustic likelihoods of respective phonemes and an acoustic likelihood of noise of the first feature vector, by using an acoustic model used for calculating an acoustic likelihood of a feature vector; calculating a second feature vector from the voice data; calculating a noise degree of the second feature vector, by using a discriminant model used for calculating a noise degree indicating whether a feature vector is noise or voice; recalculating an acoustic likelihood of noise on a basis of a larger value between the acoustic likelihood of noise of the first feature vector, and a likelihood that is calculated by adding a maximum value of the acoustic likelihoods of respective phonemes to the noise degree of the second feature vector; and performing collation with a pattern of a vocabulary word to be recognized, by using the 
Koshiba (US20030125943A1) teaches a voice recognition device (Par. 0003:” The present invention relates to a speech recognizing apparatus, a speech recognizing method, and a speech recognizing program”), and calculating a first feature vector from voice data input; (Par. 0075:” The optimal phoneme series comparing unit 304 combines the recognizing-unit standard patterns stored in the recognizing-unit standard pattern storing unit 205 without the limitation of the vocabulary, obtains the comparing likelihood against the time series of characteristic [feature] vector inputted from the characteristic amount extracting unit 102, and outputs a result of combining the recognizing-unit standard pattern having the maximum likelihood [optimal likelihood] and the optimal likelihood thereof. An output of the optimal phoneme series comparing unit 304 [acoustic likelihood of the first feature vector] is supplied to a registered vocabulary likelihood correcting/normalizing unit 309, an environment noise likelihood correcting/normalizing unit 311, and an environment adaptive recognizing unit selecting unit 308.”). Koshiba also teaches calculating a noise degree of the second feature vector, by using a discriminant model used for calculating a noise degree indicating whether a feature vector is noise or voice; (Par. 0076:” The environment adaptive recognizing-unit selecting unit 308 [discriminant] previously selects the recognizing-unit standard pattern which frequently appears under the real noise environment, and outputs the selected recognizing-unit standard pattern to the environment adaptive noise model comparing unit 305. Further, feature] amount extracting unit 102 converts the signal in the speech section into a series of characteristic vector [time series of the characteristic vector]. The time series [one-dimensional] of the characteristic vector in the speech [representing FV1] section is supplied to the recognizing target vocabulary comparing unit 303, the optimal phoneme series comparing unit 304, and the environment adaptive noise model [representing FV2] comparing unit 305.”). However, neither Koshiba nor closest prior art teach recalculating an acoustic likelihood of noise on a basis of a larger value between the acoustic likelihood of noise of the first feature vector, and a likelihood that is calculated by adding a maximum value of the acoustic likelihoods of respective phonemes to the noise degree of the second feature vector; and performing collation with a pattern of a vocabulary word to be recognized, by using the acoustic likelihoods of respective phonemes calculated and the acoustic likelihood of noise recalculated, and outputting a recognition result of the voice data.
A closest prior art “Paniconi” (US 8239196 B1) teaches The noise spectrum is estimated using a model that classifies each time/frame and frequency component of a signal as speech or noise by applying a speech/noise probability function. The speech/noise probability function 
Neither Paniconi, nor Cai or any prior art of record teaches specifically “ recalculating an acoustic likelihood of noise on a basis of a larger value between the acoustic likelihood of noise of the first feature vector, and a likelihood that is calculated by adding a maximum value of the acoustic likelihoods of respective phonemes to the noise degree of the second feature vector; and performing collation with a pattern of a vocabulary word to be recognized, by using the acoustic likelihoods of respective phonemes calculated and the acoustic likelihood of noise recalculated, and outputting a recognition result of the voice data”. 
Independent claim 6 is also allowable for substantially similar reasons. No prior art of record teaches aforementioned limitations in part or in total. Therefore claims 1, 4- 6 are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

07/22/2021